DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-23		Pending
Prior Art Reference:
Gutshall		US 3,340,494

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14, and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutshall (US 3,340,494).

Regarding claim 1, Gutshall teaches a bonding washer (electrical connector device 10; Abstract; fig.1) comprising:
an electrically conductive body (12, 14; stamped from metal; col. 2, lines 58-61) having a top surface (upper surface of annular portion 12 as shown in fig. 2), a bottom surface (lower surface of annular portion 14 as shown in fig. 2), and a fastener receiving 
at least one electrically conductive piercing member (portion of teeth 24a extending downward below the lower surface of annular portion 14 as shown in fig. 2) integral with the body and extending from the bottom surface of the body (col. 2, lines 32-34; fig. 2); and
at least one extended member (hinge elements 16 and fingers 20; fig. 2) extending from the body in a direction opposite the at least one piercing member (col. 2, lines 15-18 and 22-25; fig. 2).

Regarding claim 2, Gutshall discloses the bonding washer according to claim 1, wherein the body (12, 14) is substantially planar (fig. 3).

Regarding claim 3, Gutshall discloses the bonding washer according to claim 1, wherein the at least one extended member (20) extends from one end of the electrically conductive body (14; fig. 2).

Regarding claim 4, Gutshall discloses the bonding washer according to claim 1, wherein the at least one extended member (20) comprises two extended members (20; fig. 1), and wherein one extended member (20) extends from one end of the electrically conductive body (14) and the other extended member (20) extends from another end of the electrically conductive body (14; fig. 1).

Regarding claim 5, Gutshall discloses the bonding washer according to claim 1, wherein the at least one extended member (20) prevents rotation of a wire termination relative to a structure when securing the bonding washer (10) to the structure (col. 5, lines 22-25).

Regarding claim 6, Gutshall discloses the bonding washer according to claim 1, wherein the at least one piercing member (24a) comprises a single tooth (col. 2, lines 34-38).

Regarding claim 8, Gutshall discloses the bonding washer according to claim 1, wherein the fastener receiving member (fig. 1) comprises an aperture (col. 2, lines 32-34; fig. 7).

Regarding claim 9, Gutshall discloses a bonding washer (electrical connector device 10; Abstract; fig.1) comprising:
an electrically conductive body (12, 14) having a top surface (12) and a bottom surface (14);
a plurality of electrically conductive piercing members (24a) extending from the bottom surface (14) of the body (12, 14);
a plurality of gripping members (22a) extending from the top surface (12) of the body (12); and


Regarding claim 10, Gutshall discloses the bonding washer according to claim 9, wherein the electrically conductive body (12, 14) is substantially planar (as shown in fig. 3).

Regarding claim 11, Gutshall discloses the bonding washer according to claim 9, wherein the at least one extended member (20) extends from one end of the electrically conductive body (14).

Regarding claim 12, Gutshall discloses the bonding washer according to claim 9, wherein the at least one extended member (20) comprises two extended members (20; fig. 1), and wherein one extended member (20) extends from one end of the electrically conductive body (14) and the other extended member (20) extends from another end of the electrically conductive body (14; fig. 1).

Regarding claim 13, Gutshall discloses the bonding washer according to claim 9, wherein the extended member (20) prevents rotation of a wire termination relative to a structure when securing the bonding washer (10) to the structure (col. 5, lines 22-25).

Regarding claim 14, Gutshall discloses the bonding washer according to claim 9, wherein each of the plurality of piercing members (22a, 24a) comprises a single tooth (col. 2, lines 34-38).

Regarding claim 16, discloses the bonding washer according to claim 9, further comprising a fastener receiving member (fig. 1) for receiving a mounting fastener (fig. 6).

Regarding claim 17, Gutshall discloses a bonding washer (electrical connector device 10; Abstract; fig.1) comprising:
an electrically conductive body (12, 14) having a top surface (12), a bottom surface (14), an aperture (fig. 1) for receiving a mounting fastener (fig. 6), and a plurality of piercing members (24a) extending from the bottom surface (14) of the body (14); and
at least one extended member (20) extending from the electrically conductive body (14) in a direction opposite the piercing members (24a).

Regarding claim 18, Gutshall discloses the bonding washer according to claim 17, wherein the electrically conductive body (12, 14) is substantially planar (fig. 2).

Regarding claim 19, Gutshall discloses the bonding washer according to claim 17, wherein the at least one extended member (20) extends from one end of the electrically conductive body (14).

Regarding claim 20, Gutshall discloses the bonding washer according to claim 17, wherein the at least one extended member (20) comprises two extended members (20; fig. 1), and wherein one extended member (20) extends from one end of the electrically conductive body (14) and the other extended member (20) extends from another end of the electrically conductive body (14).

Regarding claim 21, Gutshall discloses the bonding washer according to claim 17, wherein the extended member (20) prevents rotation of a wire termination relative to a structure when securing the bonding washer (10) to the structure (col. 5, lines 22-25).

Regarding claim 22, Gutshall discloses the bonding washer according to claim 17, wherein each of the plurality of piercing members (24a) comprises a single tooth (col. 2, lines 34-38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gutshall (US 3,340,494).

Regarding claim 7, Gutshall discloses the bonding washer according to claim 1, except for wherein the at least one piercing member (22a, 24a) comprises a single tooth having a serrated distal end.
	However, it would have been an obvious matter of design choice wherein the at least one piercing member comprises a single tooth having a serrated distal end, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Gutshall.

Regarding claim 15, Gutshall discloses the bonding washer according to claim 9, except for wherein each of the plurality of piercing members (22a, 24a) comprises a single tooth having a serrated distal end.
	However, it would have been an obvious matter of design choice wherein the at least one piercing member comprises a single tooth having a serrated distal end, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Gutshall.

Regarding claim 23, discloses the bonding washer according to claim 17, except for wherein each of the plurality of piercing member (22a, 24a) comprises a single tooth having a serrated distal end. 
	However, it would have been an obvious matter of design choice wherein the at least one piercing member comprises a single tooth having a serrated distal end, as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd